Citation Nr: 1734825	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for thoracic scoliosis (a back disability) from March 3, 2012 to April 30, 2015, and in excess of 40 percent thereafter, to include whether a separate compensable rating is warranted for bowel or bladder impairment 

2. Entitlement to a separate compensable rating for bilateral lower extremity radiculopathy, secondary to the service-connected back disability, prior to June 8, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1984 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for a back disability.

In September 2013, during the pendency of this appeal, the RO awarded a 10 percent rating for a back disability, effective March 3, 2012.  In July 2015, the RO awarded a 40 percent rating for a back disability, effective April 2015.  In DATE, the RO granted separate 10 percent initial ratings for bilateral lower extremity radiculopathy, secondary to the service-connected back disability, effective June 16, 2016.  Because less than the maximum available benefit for a schedular rating was awarded and to the extent that the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This matter has been previously remanded by the Board in October 2014 and December 2015.  Unfortunately, another remand is required.

In December 2014, the Veteran executed a new power-of-attorney in favor of Disabled American Veterans (DAV).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The July 2016 Privacy Act request indicated that Veteran had applied for disability benefits from the Social Security Administration (SSA).  The SSA records may provide additional information that is relevant to the current claim.  Therefore, the VA must obtain these records and associate them with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records related to the present claims.

2. Obtain and associate with the claims file the Veteran's records from the SSA.  If the records are not available, that should be documented in the record.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




